[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-15666                   JUNE 7, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                D. C. Docket No. 04-00157-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

SAHI SARWAR,

                                                     Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (June 7, 2006)

Before TJOFLAT, WILSON and HILL, Circuit Judges.

PER CURIAM:

     Rosemary Cakmis, appointed counsel for Sahi Sarwar in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sarwar’s conviction and

sentence are AFFIRMED.




                                          2